oO Oo aT DW A FR WD WH

NY MY NY NY BY KN NY YY Ne ee ee es ee
oT D OW BP WY FEF COG COC wo HI Dw BB WwW BB FO

 

 

een Magistrate Judge Mary Alice Theiler
e
—_— Monet? — &
RK seh BITE, CONG Koro
& OS"hy (yes perd
tt RA
oie
x
UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE
UNITED STATES OF AMERICA, NO. MJ19-345 MAT
PuaOME, 4{2ROPOSEDLORDER TO SEAL
V.
STEFAN ANDREI,
Defendant.

 

Having read the Government’s Motion to Seal and due to the sensitive information
contained therein, it is hereby ORDERED that the United States’ Second Motion to
Modify Conditions and Proposed Order to Modify Conditions, shall remain sealed.

DATED this ML atay of August, 2019.

 

MARY ALICE THEILER
United States Magistrate Judge

Presented by:

s/ Marie M. Dalton
MARIE M. DALTON
Assistant United States Attorney

Order to Seal UNITED STATES ATTORNEY

. . 700 STEWART STREET, SUITE 5220
US v. ANDREI / MJ19-345 MAT - 1 SEATTLE. WASHINGTON S101

(206) 553-7970
